Title: To Alexander Hamilton from William Willcocks, 26 June 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Sir,
            New York. June 26th. 1799.
          
          I have the honor this moment to receive your letter relative to the ill-treatment &ca of a Mr Lowrie from the recruiting party at Brooklyn—
          And as I hope “there is no man more sensible of the importance and necessity of preventing, and repressing injuries and outrages from the military to our fellow Citizens,” than my self, shall in person make enquiry this afternoon, and pursue every measure I can conceive requisite for a full investigation of the business; and cause right to be done accordingly—being, With the Highest consideration Your, Obdt. Servt
          
            Wm. Willcocks
          
        